Exhibit 10.2

 

NONCOMPETITION AGREEMENT

 

This NON-COMPETITION AGREEMENT, dated as of March 20, 2015 (this “Agreement”),
is made and entered into by and between Gregory J. Duman, the undersigned
unitholder (the “Unitholder”) of Outstanding Membership Interests of Prism
Technologies, LLC, a Nebraska limited liability company (the “Company”), for the
benefit of Internet Patents Corporation, a Delaware corporation (“Parent”).

 

RECITALS

 

WHEREAS, Parent, Strategic Concepts Acquisition Corp., a Delaware corporation
and wholly owned subsidiary of Parent (“Merger Sub”), and the Company have
entered into an Agreement and Plan of Merger, dated as of November 12, 2014 (the
“Merger Agreement”), whereby, upon the terms and subject to the conditions set
forth in the Merger Agreement, each Outstanding Membership Interest of the
Company, will be converted into the right to receive a portion of the Merger
Consideration (as defined in the Merger Agreement);

 

WHEREAS, the Unitholder holds the number of Outstanding Membership Interests
appearing on the signature page hereof;

 

WHEREAS, in connection with consummation of the Merger the Unitholder will
receive a portion of the Merger Consideration from Parent; and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that the Unitholder agree, and in order to induce Parent to
enter into the Merger Agreement the Unitholder has agreed, to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, the Unitholder agrees as follows:

 

1.      Definitions.      Capitalized terms used in this Agreement not otherwise
defined herein have the meanings given such terms in the Merger Agreement

 

2.      Confidentiality and Restrictive Covenants.

 

(a)     (i)      Except as required by law or as authorized in advance by
Parent, the Unitholder shall not for a period of one year following the date
hereof, directly or indirectly use, disclose, or take any action which may
result in the use or disclosure of, any “Confidential Information”.

 

(ii)      “Confidential Information” as used in this Agreement includes all
confidential competitive, pricing, marketing, proprietary and other information
or materials relating or belonging to the Parent, the Company or any of their
Affiliates, (whether or not reduced to writing), including without limitation
all confidential or proprietary information furnished or disclosed to or
otherwise obtained by the Unitholder in the course of rendering services to the
Parent, the Company, or any of their Affiliates, and further includes without
limitation: patented or unpatented inventions, discoveries and improvements,
organizational, operating and business plans; strategies; research and
development; policies and manuals; personnel information (including without
limitation the identity of Parent, Company and their Afilliates’ employees, and
such employees’ responsibilities, competence and abilities, and compensation);
medical information about employees; nonpublic financial information; lists of
and information about prospective litigation targets; information concerning
planned or pending acquisitions, investments or divestitures;. “Confidential
Information” does not include information that lawfully is or becomes generally
and publicly known outside of Parent, Company and their Affiliates other than
through the Unitholder’s breach of this Agreement or breach by another person of
some other obligation.

 

 
 

--------------------------------------------------------------------------------

 

 

(iii)     Nothing herein prohibits the Unitholder from disclosing Confidential
Information as legally required pursuant to a validly issued subpoena or order
of a court, administrative agency or arbitrator (as applicable) of competent
jurisdiction, provided that the Unitholder shall first promptly notify Parent if
the Unitholder receives a subpoena, court order or other order requiring any
such disclosure, to allow Parent to seek protection therefrom in advance of any
such legally compelled disclosure.

 

(b)     Except as expressly authorized by Parent, the Unitholder shall not for a
period of three years following the date hereof, for any or no reason, directly
or indirectly (whether as a sole proprietor, owner, employer, partner, investor,
shareholder, member, employee, consultant, or otherwise)

(i)     Engage in or assist any other person competitive with the Company’s
conduct of the Business, or perform services involving the Business in any
executive, managerial, sales, marketing, research or other competitive capacity
for any person engaged in the Business, anywhere in the United States (the
“Territory”), it being understood and agreed that Parent actively conducts and
will conduct the Business throughout the Territory and that the Business
effectively may be engaged in from any location throughout the Territory; or

 

(ii)      perform services or provide products relating to the Business for or
to any Client(as defined below); or

 

(iii)     solicit any Client or prospective Client for the purpose of performing
or providing or facilitating the performance or provision of any services or
products relating to the Business; or

 

(iv)     seek or accept a position as an officer, director or employee of, or as
a consultant or other non-employee service provider to, any Client where the
Unitholder’s duties or services for such Client involve engaging in the
Business; or

 

(v)     induce, solicit, or attempt to persuade any employee or other agent of
the Parent, Company or any of their Affiliates to terminate his or her
employment or other relationship or association with the Parent, Company or any
such Affiliate in order to enter into any employment relationship with or
perform services for any Client;

 

provided, however, that nothing set forth in this Section 2(b) shall prohibit
the Unitholder from holding, directly or indirectly, (i) stock in a mutual fund
or a diversified investment company, (ii) up to 5% in the aggregate of any class
of capital stock or other ownership interests of any company if such stock or
other ownership interests are publicly traded and listed on any national or
regional stock exchange, and (iii) any equity interests through any
non-self-directed employee benefit plan or pension plan.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     To the maximum extent permitted by applicable law, the running of the
time periods set forth above shall be tolled during the period of any breach by
the Unitholder of this Section 2 and during the period of any dispute involving
the breach, applicability, scope, duration or other aspect of any of the
provisions of this Section 2, whether or not any party has filed a lawsuit. The
provisions of this Section 2 shall remain in full force and effect for the
duration of such breach or dispute, until the breach or dispute is fully and
finally resolved by either (i) the written agreement of the parties to each such
dispute or (ii) a final, non-appealable order from a court of competent
jurisdiction, at which point the time-period of such provisions shall again
commence running, unless such agreement or order (as applicable) expressly
provides otherwise.

 

(d)      As used in this Agreement:

 

(i)     “Client” means any entity that is a defendant in an Open Lawsuit or an
entity which uses or intends to use any Intellectual Property of the Company
with respect to which Unitholder any time during the one year period preceding
the date hereof: (A) performed services relating to the Business on behalf of
the Company or any of its Affiliates, or (B) or had access to Confidential
Information as a result of or in connection with the Unitholder’s services to
the Company.

 

4.      Blue-Penciling. If any Governmental Body determines that any of the
restrictive covenants set forth in Section 2, or any part thereof, is
unenforceable because of the duration, geographic scope, or any other reason, it
is the intention of the parties that such court shall have the power to modify
any such provision, to the extent necessary to render the provision enforceable
(for the maximum duration and geographic scope permissible), and such provision
as so modified shall be enforced.

 

5.      Severability of Covenants. If any Governmental Body determines that any
of the restrictive covenants set forth in Section 2, or any part thereof, is
invalid, illegal or unenforceable, and that such restrictive covenants cannot
otherwise be modified or limited pursuant to Section 4 of this Agreement, the
remainder of the restrictive covenants set forth in Section 2 shall, to the
extent enforceable under applicable law, not thereby be affected and shall be
given full effect, without regard to the portions which have been declared
invalid, illegal or unenforceable; provided, that if the economic or legal
substance of the principles and transactions contemplated in this Agreement is
affected in a manner materially adverse to any party as a result of the
determination that a provision hereof is invalid, illegal or unenforceable, the
parties hereto agree to negotiate in good faith to modify this Agreement so as
to effect the original interest of parties as closely as possible in an
acceptable manner to the end that the principles and transactions contemplated
hereby are fulfilled to the closest extent possible.

 

6.      Remedies. If the Unitholder violates any of the restrictive covenants
set forth in Section 2, Parent may proceed against the Unitholder in law or in
equity for such damages or other relief as a court may deem appropriate.
Unitholder acknowledges that a violation of any of the restrictive covenants set
forth in Section 2 may cause Parent and its Affiliates irreparable harm which
may not be adequately compensated for by money damages. Unitholder therefore
agrees that in the event of any actual or threatened violation of any of the
restrictive covenants set forth in Section 2, Parent shall not be required to
post a bond in seeking injunctive relief against a Restricted Person to prevent
any violations of the restrictive covenants set forth in Section 2. The
Unitholder further agrees to reimburse Parent and its Affiliates for all costs
and expenditures, including but not limited to reasonable attorneys' fees and
court costs, incurred by any of them in connection with the successful
enforcement of any of their rights under Section 2.

 

 
 

--------------------------------------------------------------------------------

 

 

7.     Miscellaneous.

 

(a)     Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when
delivered, if delivered personally, (ii) if transmitted by fax, when
confirmation of transmission is received, or (iii) if sent by registered or
certified mail, return receipt requested, or by private courier, when received;
and shall be addressed as follows:

 

If to Parent, to:

Internet Patents Corporation

101 Parkshore Dr, Suite 100

Folsom, CA 95630

 

 

If to Unitholder, to:
Gregory J. Duman

17540 Baywood Circle

Omaha Nebraska 68130

 

or to such other address as such party may indicate by a notice delivered to the
other party hereto.

 

(b)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors. Nothing in
this Agreement, express or implied, is intended or shall be construed to confer
upon any Person (other than the parties hereto and their respective successors)
any right, remedy or claim under or by reason of this Agreement.

 

(c)     Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties hereto with regard to the subject matter contained
herein, and supersedes all prior and/or contemporaneous agreements,
understandings or letters of intent with regard to the subject matter contained
herein. This Agreement shall not be amended, modified or supplemented except by
a written instrument signed by Unitholder and Parent.

 

(d)      Waivers. The failure of Parent to enforce at any time any provision of
this Agreement shall not be construed to be a waiver of such provision, nor in
any way to affect the validity of this Agreement or any part hereof or the right
of Parent thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by Parent. Any such waiver shall be
validly and sufficiently given for the purposes of this Agreement only if it is
in writing signed by an authorized representative of Parent and shall not be
held to constitute a waiver of any other provision of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(e)     Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to each of the same.

 

(f)     Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of law
provisions) of the State of Nebraska.

 

(g)     Submission to Jurisdiction. The parties hereto irrevocably submit in any
suit, action or proceeding arising out of or related to this Agreement or any of
the transactions contemplated hereby or thereby to the exclusive jurisdiction of
the United States District Court for the District of Nebraska or the
jurisdiction of any court of the State of Nebraska located in Omaha, Nebraska
and waive any and all objections to jurisdiction that they may have under the
laws of the State of Nebraska or the United States and any claim or objection
that any such court is an inconvenient forum.

 

 

 

IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be duly executed as of the day and year first above written.

 

 

Gregory J. Duman

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory J. Duman

 

 

Name:

Gregory J. Duman

 

 

 

 



 

Internet Patents Corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ L. Eric Loewe

 

 

Name:

L. Eric Loewe

 

  Title:   General Counsel and Secretary  





 